Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.290 Filed 09/07/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

PROTECTIVE LIFE INSURANCE
COMPANY,

                      Interpleader Plaintiff,               Case Number 20-13289
v.                                                          Honorable David M. Lawson

KIRIT PATEL, SANJAY PATEL, ASHA
TAYLOR, DHAVAL TAYLOR, and
SHAKRI TAYLOR,

                      Interpleader Defendants.

And

KIRIT PATEL, SANJAY PATEL, and
SHAKRI PATEL,

                      Cross-Plaintiffs,

v.

ASHA TAYLOR and DHAVAL TAYLOR,

                      Cross-Defendants.

_____________________________________________/

            ORDER GRANTING IN PART MOTION FOR INTERPLEADER

       In this dispute over the proceeds of two insurance policies on the life of Arvindbhai G.

Patel, now deceased, stakeholder Protective Life Insurance Company moves the Court for an order

allowing it to deposit the policy proceeds into the Court’s registry, to withdraw from the lawsuit,

and discharging it from all liability arising from the insurance policies. One group of claimants

opposes Protective’s motion, contending that Protective negligently processed the claim to one —

or perhaps both — of the policies over which there is no dispute, and there is no basis for

concluding that there were competing claims to the proceeds of either policy. However, those
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.291 Filed 09/07/21 Page 2 of 16




defendants have not filed any pleading to assert such claims, which in any event are meritless.

Both groups of defendants dispute Protective’s request for attorney’s fees. The motion is fully

briefed, and oral argument will not aid in its disposition. Therefore, the Court will cancel oral

argument and will decide the motion on the papers submitted. E.D. Mich. LR 7.1(f)(2). Because

Protective easily satisfies the requirements for interpleader and is not subject to any proper claim

by the parties against it except for the policy proceeds, the Court will grant its motion and allow it

to submit additional information to substantiate its attorney’s fees request.

                                                  I.

       During his lifetime, Arvindbhai (Andy) G. Patel purchased two life insurance policies, each

with a death benefit of $500,000. One policy was issued by the Federal Kemper Life Assurance

Company, and the other by the Empire General Life Assurance Corporation. Through mergers

and other transactions, plaintiff Protective succeeded to the interests of both companies and has

assumed the obligation to honor them.

                                                 A.

       Andy Patel purchased the Federal Kemper policy, policy number FK2874760, on October

15, 2000. He designated his spouse at the time, Shakri A. Patel, as the policy’s sole beneficiary.

Andy and Shakri had two children together, Kirit and Sanjay. However, the couple apparently

divorced soon after Andy obtained the Federal Kemper policy, and Andy developed a relationship

with another woman, Asha Taylor, with whom he had a child, Dhaval (the Taylor defendants).

       After Andy divorced Shakri, he submitted a request to change the beneficiaries under the

Federal Kemper policy on June 15, 2001, designating Shakri Patel (ex-wife) to receive 25% of the

death benefit; Asha Taylor (“friend”) – 25%; Dhaval Taylor (son) – 10%; and Sanjay Patel (son)

– 40%. Federal Kemper acknowledged Andy’s change of beneficiaries on June 20, 2001.




                                                -2-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.292 Filed 09/07/21 Page 3 of 16




       Andy Patel eventually developed brain cancer sometime around 2015, for which he

underwent surgery. While battling brain cancer, Andy submitted another request to change

beneficiaries on July 20, 2015, excluding his ex-wife and son, Sanjay, from any policy proceeds

and designating Asha Taylor to receive 50% of the death benefit and Dhaval Taylor to receive

50%. Protective acknowledged Andy’s beneficiary change on July 27, 2015.

       Andy Patel was the subject of a guardianship proceeding in 2016 based on an alleged

inability to care for himself. Andy’s ex-wife, Shakri, and sons, Kirit and Sanjay (the Patel

defendants), believe that Andy lacked the mental capacity to effectuate the beneficiary change,

thereby rendering the 2001 beneficiary designation controlling.

                                               B.

       Andy Patel purchased the Empire General life insurance policy, policy number E00239924,

on March 15, 2002. He designated Asha Taylor, whom he described as his “partner,” as the sole

beneficiary.

       On February 17, 2011, Andy submitted a request to change the beneficiaries on his Empire

General policy, excluding Asha and adding his children with Shakri. The beneficiary change form

designated Kirit A. Patel (son) as a 50% primary beneficiary, and Sanjay Patel (son) as a 50%

contingent beneficiary. Protective denied the request on February 23, 2011, because “[t]he

percentage under each beneficiary designation [did not] equal 100%.” Andy never submitted

another request to change beneficiaries.

       The Patel defendants maintain that Kirit and Sanjay are entitled to the proceeds from the

Empire General policy because “a representative from the life insurer approved and recorded the

change” and Andy’s request substantially complied with the policy’s ambiguous requirements.




                                              -3-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.293 Filed 09/07/21 Page 4 of 16




                                                  C.

       Andy Patel died on July 26, 2020. On August 13, 2020, Protective sent Kirit Patel a letter

informing him that Asha Taylor and Dhaval Taylor were the beneficiaries under Andy’s Federal

Kemper policy, consistent with Andy’s 2015 change in beneficiaries. In September and October

2020, Protective sent Kirit three requests to provide information on the Federal Kemper policy,

despite the fact that Kirit was never actually listed as a beneficiary under the policy (his mother

and brother were).

       On November 5, 2020, Asha and Dhaval Taylor individually submitted claimant’s

statements to Protective for their portions of Andy’s Federal Kemper policy proceeds. Protective

apparently found those submissions to be defective. That same day, Asha Taylor submitted a

claimant’s statement for the total death benefit on the Empire General policy. The following week,

on November 12, 2020, Asha and Dhaval jointly submitted corrected claimant’s statements for the

Federal Kemper policy after receiving notice that they filled out the witness sections incorrectly.

       Four days later, on November 16, 2020, Protective received a letter from Attorney Michael

P. Kavanaugh on behalf of Kirit Patel requesting that Protective suspend disbursement of the life

insurance funds anticipating a forthcoming lawsuit challenging Andy’s capacity to change the

beneficiaries of his life insurance policies. The letter stated:

       Re:     Our client:             Kirit Patel
               Policy/Contract:        E00239924 & FK2874760
               Case No.:               0100097463

       To Whom It May Concern:

       Please be advised that the undersigned has been retained to represent the interest of
       Kirit Patel in his capacity as a potential beneficiary interest in the above referenced
       insurance policies. Please accept this correspondence as notice that a civil action
       will be commenced in the upcoming days seeking judicial determination of the
       capacity of the owner of said policies to make/change his beneficiary designations.




                                                 -4-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.294 Filed 09/07/21 Page 5 of 16




        Protective Life Insurance Company will be named as a party defendant and will be
        served in accordance with the Michigan Court Rules.

        At this time, we request Protective Life Insurance Company suspend any
        distribution from said policy pending final adjudication.

Kavanaugh Letter, ECF No. 9-11, PageID.136.

        On November 17, 2020, a Protective claims specialist emailed Dhaval Taylor

acknowledging receipt of the Taylors’ claims submissions and informed Dhaval Taylor that

Protective was “reviewing if there is a competing claim being made against the policy.” Dhaval

Taylor contacted Protective the following week for a status update, and the claims specialist

explained that Protective “received a notice for a competing claimant to at least one of the policies”

and was “waiting on a response from [Protective’s] legal team.” Dhaval Taylor followed up again,

asking if he should contact an attorney. The Protective claims specialist responded on November

30, 2020, stating that she “cannot advise [him] on whether or not [he] need[s] counsel” but that

“usually [she] send[s] a letter out to each party to advise them of the competing status and see if

they can come to a resolution” and that she was “waiting for [Protective’s] legal team to confirm

if that’s the direction [Protective] will go for this or if it needs something different.”

                                                  D.

        Protective filed its complaint-in-interpleader on December 14, 2020, within a month after

receiving the Kavanaugh letter, and amended the complaint on January 15, 2021 to add Shakri

Patel as an interpleader defendant after discovering that she was not deceased. Protective states

that it unsuccessfully attempted to negotiate a stipulation with the defendants to allow it to pay the

policy proceeds into the Court’s registry and receive a “with prejudice” dismissal from the case.

It also asked for a nominal attorney’s fee.




                                                  -5-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.295 Filed 09/07/21 Page 6 of 16




        At several case management conferences, the Court encouraged the parties to reach an

agreement on the interpleader aspect of the case so that the competing claims to the policy proceeds

could be adjudicated promptly. The Patel defendants eventually agreed to Protective’s request,

although they continue to object to Protective’s escalating attorney’s fee requests (which have

increased from $5,000 to, at last filing, $22,141.75). The Taylor defendants are adamant that

Protective is neither an innocent nor independent stakeholder, and it should not be absolved of

liability for potential breach-of-contract or negligence claims for mishandling the claims

procedure. They agree that the policy proceeds may be paid into court, but they oppose all other

relief that Protective seeks.

                                                II.

        “Interpleader is an equitable proceeding that ‘affords a party who fears being exposed to

the vexation of defending multiple claims to a limited fund or property that is under his control a

procedure to settle the controversy and satisfy his obligation in a single proceeding.’” United

States v. High Tech. Prods., Inc., 497 F.3d 637, 641 (6th Cir. 2007) (citing 7 Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1704 (3d ed. 2001)).

Individuals “with claims that may expose a plaintiff to double or multiple liability may be joined

as defendants and required to interplead.” Fed. R. Civ. P. 22(a)(1). When interpleader is invoked,

the Court may “enter its order restraining [all claimants] from instituting or prosecuting any

proceeding in any [state or federal] court” affecting the disputed fund, and ultimately “discharge

the plaintiff from further liability, make the injunction permanent, and make all appropriate orders

to enforce its judgment.” 28 U.S.C. § 2361.

        Interpleader actions typically proceed in two stages. First, “the court determines whether

the stakeholder has properly invoked interpleader, including whether the court has jurisdiction




                                               -6-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.296 Filed 09/07/21 Page 7 of 16




over the suit, whether the stakeholder is actually threatened with double or multiple liability, and

whether any equitable concerns prevent the use of interpleader.” High Tech. Prods., 497 F.3d at

641. The second stage deals with the resolution of the competing claims “via normal litigation

processes, including pleading, discovery, motions, and trial.” Id. at 642. That activity will not

involve the stakeholder, because after the court finds that interpleader is appropriate, it typically:

(a) orders the stakeholder to deposit with the court the fund in the Court’s registry; (b) discharges

the stakeholder if it is a disinterested party; and (c) enjoins the parties from prosecuting any other

proceeding related to the fund. Id. at 641-42; see also 7 Wright at § 1714. The present motion

addresses the first stage.

                                                  A.

        An interpleader plaintiff must establish the jurisdictional prerequisites “by properly

pleading: (1) the existence of actual or potential conflicting claims to a limited fund or property

held by the stakeholder; . . . (2) an amount in controversy of at least $500; and (3) minimal diversity

among the competing claimants.” Lindenberg v. Jackson Nat’l Life Ins. Co., 912 F.3d 348, 356

(6th Cir. 2018) (citing 28 U.S.C. § 1335(a); State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523,

530-31 (1967); High Tech. Prods., 497 F.3d at 642). Although the parties do not call into question

the second and third elements, the Taylor defendants argue that Protective has not established the

first requirement because there never were “actual or potential” competing claims to the policy

proceeds. They maintain that the Kavanaugh letter was not a valid basis for concluding that there

were competing claims to the proceeds of both policies, and if Protective had performed a proper

investigation, it should have determined that the competing claimant’s positions were meritless.

        The Taylor defendants cite no authority to support their argument and the applicable law

contradicts it. The Sixth Circuit has made clear that an interpleader plaintiff need only plead “the




                                                 -7-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.297 Filed 09/07/21 Page 8 of 16




existence of actual or potential conflicting claims.” Lindenberg, 912 F.3d at 356 (emphasis

added). Protective had no duty “to investigate the competing claims and make a determination

regarding the proper recipient of the death benefit” before it brought its interpleader action.

Humana Ins. Co. of Kentucky v. O’Neal, 727 F. App’x 151, 155 (6th Cir. 2018); see also Jackson

Nat’l Life Ins. Co. v. Poole, No. 14-1924, 2015 WL 276632, at *4 (M.D. Tenn. Jan. 22, 2015)

(“‘There is no requirement in Section 1335 that the party filing a statutory interpleader action

perform any kind of investigation, let alone reach a level of investigation or due diligence that

satisfied one of the competing claimants.’”).

       “‘The primary test for determining the propriety of interpleading the adverse claimants and

discharging the stakeholder . . . is whether the stakeholder legitimately fears multiple vexation

directed against a single fund or property.’” High Tech. Prods., 497 F.3d at 642 (quoting 7 Wright

at § 1704). “The Sixth Circuit’s requirement of a ‘legitimate’ fear of overlapping litigation does

not imply review of the merits of the adverse claims, which should instead be reserved for the

second-stage of interpleader.” Mudd v. Yarbrough, 786 F. Supp. 2d 1236, 1240-41 (E.D. Ky.

2011) (citing 7 Wright at § 1704; John Hancock Mut. Life Ins. Co. v. Kraft, 200 F.2d 952, 954 (2d

Cir. 1953) (“In an interpleader action, the jurisdiction of the court is not dependent on the merits

of the claims of the defendants”)). In fact, the purpose of the interpleader remedy is to relieve a

stakeholder of the burden of assessing the merits of the competing claims and avoiding the

consequences of a mistaken determination, which could be double liability.

       The Taylor defendants insist that there was never a bona fide dispute to at least $175,000

of the Federal Kemper policy proceeds, reasoning that the 2001 change-of-beneficiary form

allocated 35% of the $500,000 death benefit to them, and the capacity challenge to Andy Patel

only applied to a later beneficiary change in 2015. The Patel defendants seem to acknowledge that




                                                -8-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.298 Filed 09/07/21 Page 9 of 16




argument. But that concession did not appear in the Kavanaugh letter, which plainly states that

Kirit Patel was contesting both policies and he intended to “seek[] judicial determination of the

capacity of the owner of said policies to make/change his beneficiary designations.” (Emphasis

added). That notice was sufficient to assert a claim against the death benefits from both policies

and create “potential conflicting claims” to the fund.

       Protective properly has sought relief under the interpleader statutes and rules, even though

the Kavanaugh letter purports to be sent on behalf of Kirit Patel only. Kirit Patel’s claim is not so

baseless as to render Protective’s concern of multiple liability fanciful. First, the declaration of a

competing claim and the warning by retained counsel of an impending lawsuit within days, at the

very least, justifies some concern over double or multiple liability. High Tech. Prods., 497 F.3d

at 641; Lindenberg, 912 F.3d at 356. Second, although Kirit Patel was not specifically listed as a

beneficiary of the Federal Kemper policy, he was listed as a beneficiary in the unsuccessfully

modified Empire General policy. Although he raised only a mental capacity argument in his claim

letter, he now contends that Andy Patel’s 2011 attempt to change the beneficiaries of the Empire

General policy substantially complied with the policy’s ambiguous requirements. Third, although

the letter mentioned that counsel was representing Kirit Patel, Protective was well aware that

Kirit’s mother and brother were listed on contested versions of both the Federal Kemper and

Empire General policies. It is reasonable to infer that Shakri and Sanjay Patel would raise the

same claims as Kirit. That is enough to establish actual or potential conflicting claims. “[T]he

Sixth Circuit has found this requirement satisfied where multiple claimants present competing

claims for the same identifiable products.” Mudd, 786 F. Supp. 2d at 1241-42 (citing High Tech.

Prods., 497 F.3d at 642). “[I]t is immaterial whether the stakeholder believes that all claims against




                                                -9-
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.299 Filed 09/07/21 Page 10 of 16




the fund are meritorious. Indeed, in the usual case, at least one of the claims will be quite tenuous.”

7 Wright at § 1704 (footnotes omitted).

                                                  B.

       When a court allows interpleader, “it may issue an order discharging the stakeholder, if the

stakeholder is disinterested, enjoining the parties from prosecuting any other proceeding related to

the same subject matter, and directing the claimants to interplead.” High Tech. Prods., 497 F.3d

at 641 (quoting 7 Wright at § 1714); 28 U.S.C. § 2361. The Taylor defendants insist that Protective

is not entitled to an injunction barring any further claims against it. They say that the interpleader

remedy cannot be used as a shield against Protective’s liability for mishandling the claims process,

and the insurer has not sought that relief in good faith. The bad faith contention is based on

statements in the Taylor defendants’ brief that Protective for some reason sought to provoke a

dispute among family members over the policy proceeds.

       It is true that where a claimant has an independent claim against a stakeholder, interpleader

will not shield the latter from liability. Interpleader “was never intended to perform such a

function, to be an all-purpose ‘bill of peace.’” State Farm Fire & Cas. Co., 386 U.S. at 535.

However, the Taylor defendants’ argument will not prevent Protective’s discharge from this case

for several reasons.

       First, the Taylor defendants have not pleaded a counterclaim against Protective, despite

having the better part of a year to do so. There is no question that they could have pleaded such a

claim under “the liberal joinder provisions of the Federal Rules of Civil Procedure.” High Tech.

Prods., 497 F.3d at 643 (citing New York Life Insurance Co. v. Connecticut Development

Authority, 700 F.2d 91 (2d Cir. 1983). They have chosen not to do so, despite the Court’s

suggestions at case management conferences that they should file a formal pleading if in fact they




                                                - 10 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.300 Filed 09/07/21 Page 11 of 16




had a valid claim against Protective, and the compulsory nature of such a counterclaim. See Fed.

R. Civ. P. 13(a).

        Second, it is questionable that the Taylor defendants’ cause of action based on Protective’s

alleged mishandling of the claim procedure would be valid. Some jurisdictions recognize an

independent tort action based on an insurer’s botched handling of a claim, which gives rise to a

controversy over entitlement to insurance proceeds. See Lee v. West Coast Life Insurance Co.,

688 F.3d 1004 (9th Cir. 2012). But Michigan courts have repeatedly recognized that plaintiffs

may not maintain tort actions arising from the breach of a contractual duty. See, e.g., Hart v.

Ludwig, 347 Mich. 559, 79 N.W.2d 895 (1956). All of the Taylor defendants’ arguments have at

their core the idea that Protective failed to pay promptly the insurance benefits to them. And none

of those arguments “is truly independent of who was entitled to the life insurance proceeds, which

is the issue the interpleader action was brought to settle.” Prudential Ins. Co. of Am. v. Hovis, 553

F.3d 258, 264-65 (3d Cir. 2009).

        Third, the Taylor defendants contend that they should be able to proceed against Protective

because of its bad faith in bringing the interpleader action as a means of shielding itself from its

negligent claim handling. But Michigan does not recognize tort actions alleging bad-faith breach

of an insurance contract. Kewin v. Massachusetts Mut. Life Ins. Co., 409 Mich. 401, 423, 295

N.W.2d 50, 56 (1980); see also Casey v. Auto Owners Ins. Co., 273 Mich. App. 388, 402, 729

N.W.2d 277, 286 (2006) (“An alleged bad-faith breach of an insurance contract does not state an

independent tort claim.”); Taylor v. Blue Cross/Blue Shield of Michigan, 205 Mich. App. 644, 657-

658; 517 N.W.2d 864 (1994) (“Failure to pay a contractual obligation does not amount to

outrageous conduct, even if it is willful or in bad faith. At best, plaintiffs’ claim lies in the tort of

bad-faith refusal to pay an insurance claim, an action that is not recognized by the courts of this




                                                 - 11 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.301 Filed 09/07/21 Page 12 of 16




state.”); Runions v. Auto-Owners Ins. Co., 197 Mich. App. 105, 110, 495 N.W.2d 166, 168 (1992)

(referring to the “nonexistent tort of bad-faith handling of an insurance claim”).

       Fourth, if Protective failed to pay the claims promptly, the beneficiaries are consigned to

the remedy of “penalty interest” of 12% under Michigan’s Unfair Trade Practices Act. See Mich.

Comp. Laws § 500.2006(4). The Taylor defendants allege that they are entitled to that remedy,

but Protective already has stated that it intends to pay interest at a rate of 12% per annum from the

date of Andy’s death as included in the funds it will deposit into the Court’s registry as part of the

interpleader order. And again, Michigan courts do not recognize an independent cause of action

based on an insurer’s bad-faith failure to timely pay a claim. Young v. Michigan Mut. Ins. Co.,

139 Mich. App. 600, 605, 362 N.W.2d 844, 846 (1984) (citing Barker v. Underwriters at Lloyd's,

London, 564 F. Supp. 352 (E.D. Mich. 1983).

       The Taylor defendants have not identified a valid reason for refusing Protective’s request

for a discharge from further liability to the claimants in this case.

                                                  C.

       Protective asks for attorney’s fees for bringing and prosecuting its complaint-in-

interpleader. At the beginning of the case, Protective unsuccessfully proposed to the defendants

a stipulation to dismiss it from the case, have the Court resolve the interpleader defendants’ claims,

and award Protective $5,000 in attorney’s fees. All defendants initially refused, but in May 2021,

the Patel defendants consented to Protective’s recovery of its attorney’s fees and dismissal with

prejudice. However, because of the Taylor defendants’ refusal to accept the proposal, Protective

says it incurred substantial fees. When Protective filed its motion to disburse the funds in June

2021, it requested fees totaling $16,456.75. It increased its request in its reply brief and now asks




                                                - 12 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.302 Filed 09/07/21 Page 13 of 16




for $22,141.75. The Taylor defendants insist that Protective is not entitled to any fees, and the

Patel defendants argue that the fee request of about $16,000 is unreasonable.

       Although “[n]either Rule 22 nor the interpleader statute contains an express reference to

costs or attorney's fees,” “[a] federal court has discretion to award costs and counsel fees to the

stakeholder in an interpleader action, whether brought under Rule 22 or the interpleader statute,

whenever it is fair and equitable to do so.” 7 Wright at § 1719. A court may award an interpleading

party attorney’s fees and costs when the party “is (1) a disinterested stakeholder, (2) who has

conceded liability, (3) has deposited the disputed funds into court, and (4) has sought a discharge

from liability.” Holmes v. Artists Rights Enf’t. Corp. (AREC), 148 F. App’x 252, 259 (6th Cir.

2005) (quoting Septembertide Publ’g v. Stein and Day, 884 F.2d 675 (2d Cir. 1989)). “The only

limiting principle is reasonableness, and it is at the discretion of the Court to determine what award

is appropriate.” Ibid.

       On the other hand, it has been said that “attorneys’ fees are not warranted . . . when a

stakeholder’s interpleader claim arises out of the normal course of business.” In re Mandalay

Shores Coop. Hous. Ass’n Inc., 21 F.3d 380, 383-84 (11th Cir. 1994); see also Unum Life Ins. Co.

of Am. v. Kelling, 170 F. Supp. 2d 792, 795 (M.D. Tenn. 2001) (“Competing claims arise during

the normal course of [insurance] business and the cost of doing such business should not be

transferred to the insured.”); Allstate Life Ins. Co. v. Shaw, No. 15-11761, 2016 WL 1640461, at

*5–6 (E.D. Mich. Apr. 26, 2016) (collecting cases). The reasons for disallowing attorney’s fees

(an equitable remedy) include the idea that the task of dealing with competing claims to insurance

benefits is a foreseeable risk for insurance companies and an anticipated cost of doing business;

an insurance company is an interested stakeholder in a contest over policy proceeds, and the

immunity conferred by an interpleader order is remedy enough; and it is inequitable to deplete the




                                                - 13 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.303 Filed 09/07/21 Page 14 of 16




policy proceeds, which an interpleader action is intended to preserve and allocate. Kelling, 170 F.

Supp. 2d at 794-95.

       Had the interpleader request been agreed to at the outset of this case, there would be good

reason to follow that reasoning, order payment of the contested funds into court, dismiss Protective

with prejudice, and send it on its way with no fee compensation. However, the Taylor defendants’

opposition to interpleader has no sound basis in law and has caused Protective to incur unnecessary

expenses to obtain what should have been a routine remedy.

       On the other hand, the $22,000 plus fee request raises an eyebrow, especially without any

backup data. The action is relatively straightforward, and although the parties engaged in

negotiations and three status conferences, little discovery has been conducted.

       Typically, the reasonableness of an attorney’s fee request is measured by

the lodestar method. NE. Ohio Coal. for the Homeless v. Husted, 831 F.3d 686 (6th Cir. 2016).

That method calls for multiplying “the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Id. at 702 (quoting Hensley v. Eckerhart, 461 U.S. 424,

433 (1983)). That cannot be done here because Protective has not submitted any information

showing the itemized time spent on the case or any data for assessing a reasonable hourly rate for

the lawyers who worked on the case. Protective will have to furnish the missing information before

a fee determination is made. Protective should identify the actions it took in this case both before

and after the Patel defendants stipulated to the relief requested so that the Court can allocate the

responsibility for the payment of fees among the interpleader defendants.




                                               - 14 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.304 Filed 09/07/21 Page 15 of 16




                                                 III.

       Interpleader plaintiff Protective Life Insurance Company has established the requisites for

interpleader and for obtaining a discharge from further liability in the case. It must furnish more

information to substantiate its request for attorney’s fees.

       Accordingly, it is ORDERED that the motion for interpleader (ECF No. 19) is

GRANTED IN PART.

       It is further ORDERED that Protective Life Insurance Company must pay into the Court’s

registry the death benefit proceeds from insurance policies FK2874760 and E00239924 on the life

of insured Arvindbhai G. Patel, plus simple interest at the rate of 12% per annum from July 26,

2020 (the date of death) through the date the funds are received by the Clerk of Court.

       It is further ORDERED that upon payment of the funds, Protective Life Insurance

Company shall be relieved fully of and discharged from any and all liability with respect to

payment of the life insurance proceeds of said policies of insurance.

       It is further ORDERED that the defendants are enjoined and restrained from instituting

any other action in any state or United States court against Protective Life Insurance Company

related to the recovery of the insurance benefits or any portion thereof, plus any applicable interest,

payable as a consequence of the death of Arvindbhai G. Patel.

       It is further ORDERED that the interpleader defendants and all other persons who claim

an interest in the proceeds of said life insurance policies must file their claims in this matter on or

before September 28, 2021.

       It is further ORDERED that if Protective Life Insurance Company intends to seek an

award of attorney’s fees and costs, it must renew its request with proper documentation on or

before September 21, 2021.




                                                - 15 -
Case 2:20-cv-13289-DML-KGA ECF No. 32, PageID.305 Filed 09/07/21 Page 16 of 16




      It is further ORDERED that oral argument on this motion previously scheduled for

September 7, 2021 is CANCELLED.

                                                    s/David M. Lawson
                                                    DAVID M. LAWSON
                                                    United States District Judge

Dated: September 7, 2021




                                        - 16 -
